DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7-10, 12-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 1-5, 7-10, 12-17 generally, none of the prior art references of record, including, but not limited to: US_8195231_B2_Ring, US_7987027_B2_Greiner, US_20170086054_A1_Azevedo, as well as the other references; anticipate, disclose, teach or suggest, alone, or in combination, at the time of the invention, the features as discussed and remarked upon in the prosecution of the current patent application of the inventions as set forth in the claims in this application as allowed, and not necessarily as summarized and/or characterized by the examiner, whether or not as italicized, in the Examiner's Statement of Reasons for Allowance.
Specifically, prior art Ring discloses a data collection and distribution system associated with a machine comprises an electronic control module located on a machine. The electronic control module is configured to collect operation data associated with the machine. The system also comprises a personal area network (PAN) control module communicatively coupled to the electronic control module. The PAN control module is configured to detect a PAN-compatible cellular communication device proximate the PAN control module. The PAN control module is also configured (Ring figures 2-3, column 4 lines 36-48, column 5 lines 38-41, column 6 lines 27-43, column 7 lines 27-30).
Prior art Greiner discloses methods and systems are provided for providing machine health information. In one embodiment, a machine may include a storage device that is configured to store collected machine health data. The storage device has a module that is configured to determine a data characteristic and a communication characteristic. The storage device is further configured to determine, based on the data characteristic and the communication characteristic, whether to transmit a set of machine health data to an off-board system. Further, the storage device is coupled to a transmitter that is configured to transmit the set of machine health data to the off-board system (Greiner figures 1, 3, column 3 lines 2-6, column 5 lines 55-58).
Prior art Azevedo discloses a mobile AP can provide WLAN to the environment sensors to upload the sensor data (Azevedo figures 7, 10, and paragraph 35).
The art of record does not suggest the respective claim combinations together and nor would the respective claim combinations be obvious with: “an enrollment pathway between the machine and the mobile vehicle, the pathway configured to provide an initial certification for the machine to access the vehicle communication network” as stated in independent claim 1, and “transmitting, using the first communication network, the request to the detected machine at a first point in time; and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/W.H/Examiner, Art Unit 2471       

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471